Case 1:20-cv-05311-JSR Document 10 Filed 07/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAX DIVAS, LLC and WILLIAMS AND J

BOOKKEEPING, individually and on

behalf of all others similarly

Situated, : 20-cv-5311 (JSR)

Plaintiffs,

-y-
ORDER

 

J.P. MORGAN CHASE BANK and
CITIBANK, N.A.,

Defendants

JED S. RAKOFF, U.S.D.d.

By an Order dated June 23, 2020, the Court consolidated
four actions bearing case numbers 20-cv-4100, 20-cv-4144, 20-cv-
4145, and 20-cv-4146 for all pre-trial purposes. See 20-cv-4100,
ECF No. 35. And by an Order dated June 25, 2020, the Court
consolidated another action bearing case number 20-cv-4858 for
all pre-trial purposes. See 20-cv-4100, ECF No. 39.
Subsequently, the above-captioned action (the “Tax Divas
action”), related to the aforesaid five cases, was filed on July
10, 2020 and assigned to the undersigned today.

The Tax Divas action is hereby consolidated with the
actions bearing case numbers 20-cv-4100, 20-cv-4144, 20-cv-4145,
20-cv-4146, and 20-cv-4858 for all pre-trial purposes and is
subject to the June 23 Order and the schedules set forth
therein, with the following two exceptions: (1) defendants may
submit a joint supplemental memorandum in support of their

motion to dismiss on common issues that are unique to the Tax

 

 

 

 

 

 

 
Case 1:20-cv-05311-JSR Document 10 Filed 07/14/20 Page 2 of 2

Divas action, due July 20, 2020 and not to exceed seven double-
spaced pages; and (2) each defendant may submit a supplemental
memorandum to address issues unique to that defendant, due July

20 and not to exceed four double-spaced pages.

  

 

SO ORDERED. ~
Dated: New York, NY Qf Vv,
Y
suly [%, 2020 JED S. RAKOFF, U.S.D.J.

 

 

 

 

 

 
